Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3, 5-7, 21-23, 39, 42-45, 47, 51, 60, 70-76 are currently pending.  Claims 74-76 are newly added.  Claims 70-71 stand amended.  
Priority
Instant application 16724534, filed 12/23/2019 claims benefit as follows:

    PNG
    media_image1.png
    97
    432
    media_image1.png
    Greyscale
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of Applicant approved terminal disclaimer, the double patenting rejection over US-10550063 is withdrawn.
In the response Applicant points out that the Baltes reference fails to teach or suggest the silicon dioxide to aluminum oxide mole ratio.  Further Applicant presents a calculation to show that the molar ratio of Baltes is outside that of the claimed range:

    PNG
    media_image2.png
    55
    463
    media_image2.png
    Greyscale
.

Further, as pointed out be Applicant, Baltes fails to disclose a range with sufficient specificity to constitute anticipation and therefore the 102 rejection of record is withdrawn.
Moreover, when a 103 rejection is considered over Baltes, the specification discloses:

    PNG
    media_image3.png
    152
    540
    media_image3.png
    Greyscale
.
Thus, the 102 rejection of claims 1, 3, 5-7, 47 and 51 is withdrawn and no 103 rejection is made because of the results present in the specification (see also Table 2-B).  In the table, there is enhanced selectivity that falls off outside the claimed range.
With respect to independent claim 39 and its dependents, Applicant points out that Baltes teaches “or a mixture of dichlorophenols as formed on chlorinating phenol”.  Further, Applicant points out that 2,4 and 2,6-dichlorophenol are products of ring chlorination and that the other isomers – containing meta chloro groups relative to phenol – cannot be prepared by direct chlorination citing column 1, lines 26-49.  This argument is persuasive because 3,4-dichlorophenol could not be present in the feed given the fact that the meta position isomers cannot be prepared by chlorination.  Thus, the 103 rejection of claims 39, 42, 44-45 over US-4568777 is withdrawn.
With respect to the 103 rejection of claim(s) 7, 43, 21-22, 60, Applicant points out that Examiner temperature reference is to the constraint index not the isomerization temperature.  Further, as pointed out by Applicant the isomerization references hydrocarbons and paraffin and 
With respect to the remaining 103 rejections, these rejection do not resolve issues previously raised and overcome by argument, data, and amendment since the remaining rejections are based on dependent claims.  Thus, these rejections of record are withdrawn.  
All rejections of record are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CLINTON A BROOKS/Primary Examiner, Art Unit 1622